Order filed August 21, 2013




                                    In The

                  Fourteenth Court of Appeals
                                 ____________

                              NO. 14-12-00678-CR
                              NO. 14-12-00679-CR
                                ____________

                    MARVIN LEE WATTS, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                  On Appeal from the 230th District Court
                           Harris County, Texas
                Trial Court Cause Nos. 1333900 and 1333901

                         SHOW CAUSE ORDER

TO: Wilford A. Anderson
    708 Main Street, Suite 790
    Houston, TX 77002


     You are hereby commanded to appear in person in the courtroom of
     the 14th Court of Appeals, 301 Fannin, 3rd Floor, South Courtroom,
     Houston, Texas, on October 28, 2013, at 1:30 p.m. to show cause
        why you should not be held in contempt of court for failing to obey
        this court=s order of July 2, 2013, ordering you to file a brief in this
        cause with the clerk of this court on or before August 1, 2013. A copy
        of that July 2, 2013 order is attached.



WITNESS, The Honorable Adele Hedges, Chief Justice for the 14th Court of
Appeals District of Texas, with the Seal annexed, at Houston, Texas, August 21,
2013.



                                                  CHRISTOPHER A. PRINE, Clerk
                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-12-00678-CR
                                  NO. 14-12-00679-CR




      THE STATE OF TEXAS

      TO ANY SHERIFF or CONSTABLE OF HARRIS COUNTY, TEXAS

      On August 21, 2013, the 14th Court of Appeals District of Texas ordered a
SHOW CAUSE ORDER to be issued to Wilford A. Anderson of Harris County,
Texas. The order reads as follows:

                                         ORDER

             You are hereby commanded to appear in person in the
      courtroom of the 14th Court of Appeals, 301 Fannin, 3rd Floor, South
      Courtroom, Houston, Texas, on October 28, 2013, at 1:30 p.m. to
      show cause why you should not be held in contempt of court for
      failing to obey this court=s order of July 2, 2013, ordering you to file a
      brief in this cause with the clerk of this court on or before August 1,
      2013. A copy of that July 2, 2013 order is attached.
        NOW, THEREFORE, YOU ARE HEREBY COMMANDED to serve this
SHOW CAUSE ORDER upon Wilford A. Anderson, whose office is located at
708 Main Street, Suite 790, Houston, TX 77002, and file the return with this
court showing service.

        WITNESS, the Honorable Adele Hedges, Chief Justice of the 14th Court of
Appeals District of Texas, with the Seal annexed, at Houston, Texas, August 21,
2013.



                                           CHRISTOPHER PRINE, Clerk
                                 OFFICER=S RETURN

                                  NO. 14-12-00678-CR
                                  NO. 14-12-00679-CR



        On ______________________, 2013, at _______ o’clock ____.m., I
received the attached Show Cause Order. I delivered a copy of this Show Cause
Order        to     Wilford        A.       Anderson        in     person      at
____________________________________________ in ____________ County,
Texas, on ________________, 2013, at _______ o’clock ____.m.

        I   was   unable   to   deliver   this   Show   Cause    Order   because:
________________________________________________________________.

        Certified on ____________________, 2013.



                                        _______________________________
                                        Sheriff/Constable

                                        Harris County, TX

                                        _________________________, Deputy
Order filed July 2, 2013




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00678-CR
                                  NO. 14-12-00679-CR
                                    ____________

                           MARVIN LEE WATTS, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                                Harris County, Texas
                     Trial Court Cause Nos. 1333900 and 1333901


                                         ORDER

       Appellant is represented by appointed counsel, Wilford A. Anderson.
Appellant’s brief was originally due October 8, 2012. On November 8, 2012, we
abated this appeal and directed the trial court to determine the reason for failure to file a
brief. A hearing was held. Wilford A. Anderson represented to the trial court a brief
would be filed by January 4, 2013. The appeal was reinstated. On January 4, 2013,
Wilford A. Anderson filed a motion for extension of time to file the brief. The motion
was granted until February 8, 2013. On February 8, 2013, time to file appellant’s brief
expired without a brief and no motion for extension of time was filed. See Tex. R. App.
P. 38.6(a). Counsel and the trial court were notified on February 14, 2013, that no brief
had been received. No response from appellant was received. On March 22, 2013, we
again abated this appeal and directed the trial court to determine the reason for failure to
file a brief. A hearing was held. Wilford A. Anderson represented to the trial court a
brief would be filed within forty-five days. No brief was filed. Counsel and the trial
court were notified on June 4, 2013, that no brief had been received. As of this date, no
brief has been filed.

       Accordingly, we order Wilford A. Anderson to file a brief with the clerk of this
court within thirty days of the date of this order. If Wilford A. Anderson does not
timely file the brief as ordered, the court may order him to appear before this court, on a
date certain to show cause why he should not be held in contempt for not filing the brief
in Appeal Nos. 14-12-00678 -CR; and 14-12-00679-CR; Marvin Lee Watts v. The State
of Texas, as ordered.

                                         PER CURIAM




Panel consists of Justices Boyce, Jamison, and Busby.